Mr. Justice del Toro
delivered the opinion of the court.
This is an appeal taken from a judgment of the District Court of Aguadilla.
A complaint having been filed against Raimundo Miranda in the municipal court of Aguadilla, charging him with the crime of disturbing the public peace, he was tried and convicted by said court. He took an appeal to the District Court of Aguadilla, and a new trial having been held, he was found gjiilty of the crime charged against him and was sentenced to. imprisonment for two months, and to pay the costs. As he did not acquiesce in this new sentence he appealed to this Supreme Court, the hearing of said appeal having been had on October 20, 1909, with the attendance of the fiscal only.
*608There is no bill of exceptions or statement of facts, and a careful examination of the complaint, the judgment appealed from and the notice of appeal, the only documents which the transcript of the record contains, show that no error whatsoever has been committed in this cause.
Therefore, the appeal should be dismissed and the judgment affirmed.

Affirmed.

Chief Justice Hernández and Justices Figueras, MacLeary and Wolf concurred.